Citation Nr: 9924591	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-53 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to an increased (compensable) rating for 
residuals of idiopathic pulmonary hemosiderosis (IPH), to 
include a status postoperative left thoracotomy.  

3.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
August 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A November 1990 rating action denied the veteran 
entitlement to an increased evaluation for his service-
connected IPH.  A May 1993 rating decision denied the veteran 
entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability.  A November 
1994 rating decision denied the veteran entitlement to 
service connection for COPD on both a primary and secondary 
basis.  

This case was previously before the Board and has been 
remanded to the RO for further development on three separate 
occasions.  It was last remanded in March 1996.  The case has 
since been returned to the Board.  


FINDING OF FACT

The veteran's COPD is at least as likely as not the result of 
his service-connected IPH.  




CONCLUSION OF LAW

COPD is proximately due to or the result of service-connected 
IPH.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that the veteran's claim for service 
connection for COPD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is we find that the 
veteran has presented a claim, which is not inherently 
implausible.  Furthermore, the Board finds that the evidence 
of record is adequate to adjudicate the issue on appeal.  
Therefore, no further duty to assist the veteran in 
connection with this claim is shown.  38 U.S.C.A. § 5107(a).  

Factual Background

As pertinent to the present appeal, the veteran is service 
connected for IPH.  This disorder has been evaluated as 
noncompensably disabling since April 1981 following clinical 
findings that the disorder was in remission on VA examination 
in April 1963.  On that examination respiration was 
essentially normal and X-rays showed only minimal residual 
pleural thickening in the left base.  Otherwise, the 
veteran's lungs were clear.  

When hospitalized in March 1990 for severe coronary artery 
disease, the veteran was noted on medical history to have a 
60-pack-year history of cigarette smoking, which he stopped 
12 years earlier.  On physical examination his lungs were 
found to be clear.  X-rays of the chest disclosed the lungs 
to be moderately hyperexpanded with scattered small-calcified 
granulomas seen in both lungs.  

At a hearing in September 1991 in connection with his claim 
for an increased evaluation for his service-connected IPH, 
the veteran described the evaluation and treatment provided 
to him for this disorder in service.  He said that several 
weeks after running the obstacle course he started coughing 
up blood.  He was hospitalized and evaluated for tuberculosis 
but tested negative for this disorder.  He said that he 
became more anemic thereafter and was rehospitalized at Camp 
Pendleton Naval Hospital where he was found to require 
transfusions of whole blood due to his hematocrit and 
hemoglobin levels.  He said that a biopsy was taken of his 
lungs, which were then partially black in color, and that he 
was "put in tubes and everything to drain the iron off."  
After his hospital discharge he was separated from service 
with a temporary disability discharge.  He said that he went 
to work for the Post Office immediately thereafter and has 
stayed there for some 20 plus years.  The veteran further 
described his current respiratory impairment and physical 
limitations.  

Spirometry and an airway resistance study in July 1991 by 
physicians at the Loma Linda University Medical Center were 
interpreted to reveal abnormal mechanics of ventilation 
indicating obstructive pulmonary disease.  There was no 
evidence of iron deficiency anemia present and the veteran's 
diffusing capacity was normal.  It was noted that the veteran 
had a history of IPH, which a reviewing physician indicated 
is a disease of unknown etiology typically characterized by 
intermittent diffuse alveoli hemorrhage most common in the 
pediatric age group.  He noted, however, that approximately 
20 percent of cases occur in adults, usually under the age of 
30 in the presence of iron deficiency and normal renal 
function.  It was also noted that typical symptoms are cough, 
fatigue, chest discomfort and weakness.  It was the 
conclusion of this physician, noted on follow-up evaluation 
in September 1991, that the veteran's currently demonstrated 
clinical and laboratory findings were consistent with chronic 
bronchitis with obstructive lung disease.  

A VA respiratory system examination in September 1992 found 
that the veteran's lungs demonstrated a few inspiratory 
crackles in the bases but were otherwise clear.  The examiner 
noted that additional records and testing were necessary, 
however, to evaluate the significance of the veteran's IPH 
disease in relation to his current symptomatology.  

Beginning in December 1993, the veteran was examined by a 
private physician, Kevin N. Gamage, for complaints of 
progressively increasing shortness of breath, cough and 
sputum production.  Dr. Gamage reviewed the veteran's past 
medical history and noted that it was significant for 
quadruple heart bypass surgery in 1989 and a lung biopsy in 
1962 as well as a diagnosis of IPH.  He further noted that 
the veteran smoked in the past and quit 15 years ago.  Lung 
examination revealed bilateral wheezes and prolonged 
expiration as well as coarse crackles, bilaterally.  
Diagnostic assessments included acute bronchitis, mild 
emphysema and IPH causing pulmonary fibrosis and resulting 
dyspnea.  In March 1994 and thereafter, Dr. Gamage noted that 
the veteran had recurrent lung infections caused by poor 
immunity due to the lung fibrosis caused by IPH.  

In September 1995, a VA physician with the Division of 
Pulmonary and Critical Care Medicine at the VA Medical Center 
in Boise, Ohio, was asked by the Board to review the 
veteran's clinical history and comment on the relationship, 
if any, between his service-connected IPH and his more 
recently diagnosed COPD.  The reviewing VA physician 
discussed the veteran's clinical history and observed that 
the veteran was evaluated in service for complaints of 
dyspnea and exertion and a continual decline in hemoglobin 
and was found on chest X-rays to have fine radiculonodular 
densities in both lung fields.  He eventually underwent open 
lung biopsy.  A histologic examination of the specimen 
revealed patchy areas of fibrosis and intraalveolar 
hemosiderin-laden macrophages.  IPH was diagnosed although it 
was indicated that this diagnosis seemed unlikely given the 
absence of iron deposition in the alveolar septae or vascular 
walls.  Nevertheless, the veteran's clinical syndrome was 
found to be compatible with IPH in the absence of other 
systemic symptoms.  The veteran was noted to have improved 
gradually and to be completely asymptomatic in 1961.  He was 
thereafter seen for episodes of pneumonia and bronchitis in 
1978.  He discontinued smoking in 1979.  A review of the 
record reveled that his occupational history is free of 
exposures to asbestos, silica or beryllium.  In July 1991, 
pulmonary function tests were performed and findings 
consistent for a diagnosis of mild chronic obstructive airway 
disease were made.  Chest films in September 1992 revealed 
mild emphysema with increased bilateral lung markings 
consistent with mild COPD.  The reviewing physician concluded 
following the review of the veteran's medical record that the 
veteran's original diagnosis of IPH was a reasonable one.  
With respect to specific questions asked by the Board, the 
reviewing physician stated that the veteran's COPD is most 
likely related to his history of tobacco use; his service-
connected IPH is not limiting his pulmonary function in that, 
"assuming" his obstructive lung disease was not caused by his 
IPH, then it is unlikely though not impossible, that his 
current symptoms are secondary to IPH.  

On VA examination in October 1997, the veteran was found to 
have no evidence of IPH since the mid 1960's.  Dyspnea on 
exertion unexplained at this time but indicated as unrelated 
to IPH and likely caused by COPD or deconditioning was 
diagnosed.  

COPD was diagnosed on a VA examination in October 1998.  
X-rays of the lungs on this examination were interpreted to 
reveal no convincing evidence of the presence of acute 
pulmonary infiltrates.  Blunting of both posterior 
costophrenic sulci was noted to make it impractical to 
exclude the presence of small pleural effusions.  

A medical opinion by the Director of The Pulmonary Function 
and Pulmonary Exercise Laboratories, and Acting Chief of the 
Pulmonary and Critical Care Sections, at a VA Medical Center, 
was received in February 1999.  This physician extensively 
reviewed the available medical records in the veteran's 
claims file noting the veteran's clinical, smoking and 
occupational history as well as the past medical opinions on 
file relative to the etiology of the veteran's respiratory 
difficulties.  A detailed description of the veteran's 
clinical findings was listed and the medical knowledge 
relative to IPH was described.  The reviewing physician in 
responding to the specific questions of whether the veteran's 
COPD is caused by his service-connected IPH observed that IPH 
is very rare but is known to cause changes on pulmonary 
function tests, e.g., spirometry, etc.  He also noted that, 
given the limited smoking history of the veteran and the 
probability that only 15 to 20 percent of smokers develop 
COPD, it is very unlikely that his COPD was caused by 
smoking.  He added that, since there was no other known cause 
of COPD in the veteran, it is likely that IPH has caused his 
pulmonary function abnormalities (COPD).  

Analysis

Under the governing laws and regulations, service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

It is contended in this case that the veteran's COPD was 
proximately caused by his service-connected IPH.  This 
contention has been supported by a VA physician in February 
1999 who after an extensive review of the clinical record and 
the medical knowledge pertaining to IPH as well as the facts 
and circumstances of this case concluded that IPH was as 
least as likely as not to be responsible for the veteran's 
current COPD.  

There is, however, conflicting medical evidence on this 
issue, specifically the September 1995 opinion by a VA 
reviewing physician.  This opinion attributed the veteran's 
COPD to his history of smoking.  This physician, however, 
does not appear to have considered the evidence cited by the 
VA reviewing physician in February 1999 which tends to show a 
higher instance of COPD resulting from IPH on a proportional 
basis than that caused by smoking.  Further, this opinion is 
at least partially premised on an erroneous determination 
that the veteran's tobacco history is not well outlined but 
that he nevertheless has at least a 20-pack-year history of 
tobacco abuse.  The record clearly reveals that the veteran 
stopped smoking in 1979 and that his consumption of tobacco 
while variably shown by the record was at least conceivably 
less than that indicated.  

We would also note in this case an opinion in March 1994 from 
a Board medical adviser that was procured and associated with 
this case.  In Austin v. Brown, 6 Vet. App. 547 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Board may not rely upon a medical opinion 
obtained by a process that violates certain VA regulatory 
provisions.  The Court's holding in Thurber v. Brown, 
5 Vet. App. 119 (1993), and the "fair process" principal 
underlying the Thurber decision dictate that the Board 
medical adviser's opinion be ignored in this case.  
Therefore, in this case the Board has not relied upon the 
March 1994 medical opinion in any way.  

The Board thus concludes that the competing opinions of the 
VA physicians noted above when considered along with the 
other evidence of record are about equally probative of the 
question of whether the veteran's COPD is etiologically 
attributable to his service-connected IPH.  Since the 
evidence for and against the claim is approximately evenly 
balanced, the veteran must be given the benefit of the doubt 
and service connection for COPD is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Alemay v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Secondary service connection for COPD is granted.  


REMAND

As regards the veteran's claim for an increased evaluation 
for his service-connected residuals of IPH and entitlement to 
a total disability based on individual unemployability, 
further development by the RO is needed.  

Since the veteran's COPD has been determined to be 
attributable to his service-connected IPH, overall impairment 
from service-connected respiratory disorder as a residual of 
his IPH must now be reevaluated by the RO.  Further, the 
claim for a total rating based on individual unemployability 
must be deferred at this time as it is inextricably 
intertwined with this reevaluation.  Accordingly, under the 
circumstances of this case additional development is 
required.  The case is thus REMANDED to the RO for actions as 
follows:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
respiratory complaints.  The RO should 
obtain and associate with the claims 
folder any pertinent records that are not 
currently part of the claims folder.  

2.  The RO should afford the veteran a VA 
respiratory examination to determine the 
current degree of severity of his IPH 
residuals including COPD.  All special 
studies, to include pulmonary function 
testing should be conducted at the time 
of the examination.  All pertinent 
clinical findings and pulmonary test 
findings must be reported in detail.  

3.  The RO should then readjudicate the 
issue of an increased evaluation for the 
veteran's service-connected respiratory 
disorder in light of the grant of service 
connection for COPD and with 
consideration to the criteria in effect 
for rating respiratory disorders both 
prior to and subsequent to October 7, 
1996.  

4.  The RO should readjudicate the 
veteran's claim to a total disability 
evaluation on the basis of individual 
unemployability due to service-connected 
disabilities.  

If any of the benefits sought are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for its further consideration.  No action is required of the 
veteran until he is so informed by the RO.  The veteran may, 
however, furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141, (1992).  The purpose of this REMAND is to obtain 
clarifying clinical evidence and to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

